Citation Nr: 0608262	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-07 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from April 1968 to December 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In April 2005, to support his claim, the veteran testified at 
a videoconference hearing chaired by the undersigned.  A 
transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  The 
veteran claims that he has PTSD as a result of the following 
events in Vietnam: being under constant enemy fire, 
witnessing many deaths, and losing the tip of his left ring 
finger during combat.  He also stated that he was threatened 
by a motor sergeant while stationed at Fort Ord, California.  
The veteran's service personnel and medical records do not 
corroborate any of these incidents.  

The veteran served on active duty in the Army from April 1968 
to December 1974.  He served in Vietnam from June 1969 to 
June 1970 with the 522nd Maintenance Company, and from March 
1971 to June 1971 with the 444th Transportation Company, and 
was awarded, among other decorations, the National Defense 
Service Medal (NDSM), Vietnam Service Medal (VSM), Republic 
of Vietnam Campaign Medal (RVNCM) with 60 Device, Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross Medal), 
three Overseas (OS) Bars, and Marksman (Rifle) award.  These 
awards are not among those listed in the VA Adjudication 
Procedure Manual (Manual) as conclusive evidence of 
participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  His military occupational 
specialty (MOS) was Vehicle Repairman.  There is no 
indication he was awarded a Purple Heart Medal or similar 
combat citation.  His military personnel and medical records 
lack indication that he actually participated in combat or 
suffered any wounds.  

The RO already has requested several times that he furnish a 
list of his claimed in-service stressor events, however, the 
response from him did not provide sufficient detail (specific 
names, places and dates) to enable the RO to verify these 
incidents.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1991) (the duty to assist is not always a one-way 
street).  The Board notes that the information regarding the 
stressful events he claims occurred in Vietnam and Fort Ord, 
including his hearing testimony, lack enough detail to permit 
verification.  So he must be given another opportunity to 
provide more specific information.  The Board notes that the 
veteran has listed the names of several serviceman who 
allegedly witnessed some of these events.  However, the VA 
does not locate former servicemen as a part of the 
adjudication process.  However, on remand, the veteran will 
be provided an opportunity to locate these servicemen and 
obtain witness statements.    

In remanding this case, to give the veteran this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.  And 
if he provides sufficient information to conduct a meaningful 
search, the RO must attempt to verify his alleged stressors, 
for example, by contacting the U.S. Army and Joint Services 
Records Research Center (JSRRC), formerly known as the U.S. 
Armed Forces Service Center for Unit Records Research (CURR).  

A VA social worker, in a September 2002 letter, reported that 
the veteran underwent individual, family and group therapy 
for his PTSD at the Pensacola, Florida, Vet Center from 
December 1989 to April 1991.  The records of this treatment 
should be obtained.  

The veteran, at his personal hearing stated he was granted 
Social Security Administration (SSA) disability insurance 
benefits.  Once the VA is put on notice that the veteran is 
in receipt of such benefits, the VA has a duty to obtain 
these records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
health care providers that have treated 
him for a psychiatric disorder since 
service, the records of which are not 
already on file.  Specifically, obtain 
the individual, family and group therapy 
records at the Pensacola Vet Center from 
December 1989 to April 1991.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service (to 
include specific names, places and dates) 
that have been identified in connection 
with his claimed PTSD.  He should be 
informed of his personal responsibility 
and critical need to provide this 
information to support his claim.  This 
includes any helpful information such as 
statements from fellow servicemen who 
witnessed the incidents in question.

4.  If it is determined the veteran did 
not engage in combat with the enemy in 
Vietnam, or that his alleged stressor is 
not combat related, then attempt to 
verify his purported stressors in service 
by all appropriate means.  This includes, 
if necessary, contacting JSRRC or other 
appropriate authority.

5.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

6.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

7.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


